Case 1:18-cv-00211-TSE-JFA Document 197 Filed 05/31/19 Page 1 of 12 PageID# 2177



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

 SIMRET SEMERE TEKLE                       )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )                    Case No.:       1:18-cv-00211
                                           )
 NOUF BINT NAYEF ABDUL-AZIZ AL SAUD )
 and MOHAMMAD BIN ABDULLAH AL SAUD )
                                           )
       Defendants.                         )
 __________________________________________)

          DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR OBJECTIONS
         AND MOTION TO SET-ASIDE A PORTION OF THE MAGISTRATE JUDGE’S
                     MAY 17, 2019, DISCOVERY ORDER

        Pursuant to Rule 72(a) of the Federal Rules of Civil Procedure, Defendants Mohammad

 bin Abdullah al Saud and Nouf bint Nayef Abdul-Aziz al Saud (“Defendants”), by and through

 undersigned counsel, submit this memorandum in support of their motion to set-aside that portion

 of Magistrate Judge Anderson’s May 17, 2019, Order relieving Plaintiff of her obligation to

 respond to certain of Defendants’ requests for admissions. ECF No. 165.

                                          BACKGROUND

        On April 24, 2019, Defendants served Plaintiff with 1,994 requests for admission. While

 this, on its face, appears to be a large number of requests, the vast majority -- 1,938 of the requests

 – were iterations of the same eight simple questions related to photographic and video exhibits

 produced by the Defendants in discovery, requesting Plaintiff to acknowledge the authenticity of

 the individual photograph or video, the fact that it is a “true and accurate” depiction of what is

 pictured, and additional questions regarding the Plaintiff’s status (i.e. whether she considered

 herself to have been the subject of involuntary servitude) at the time the photograph or video was



                                                   1
Case 1:18-cv-00211-TSE-JFA Document 197 Filed 05/31/19 Page 2 of 12 PageID# 2178



 taken. The balance of the requests for admission – 56 of the requests – related to issues in the

 case separate from the photographs and videos.

          On May 6, 2019, Plaintiff filed a Motion for a Protective Order to relieve her of the “burden

 of responding to the 1,994 requests for admission propounded by Defendants.” ECF No. 126 at 4.

 On May 17, 2019, Judge Anderson granted in part, and denied in part, Plaintiff’s Motion for

 Protective Order, stating his ruling from the bench. ECF No. 165.

          Making no finding on the relevance or materiality of any of Defendants’ requests for

 admission, Judge Anderson accepted Plaintiffs’ argument that it was overly burdensome for

 Plaintiff to respond to the 1,994 requests. Judge Anderson rejected Defendants’ argument that the

 requests related to the photographs or videos could have been rephrased as only eight requests, i.e.

 “For each Document Nos. DFDS000001 to DFDS000259, admit that the [photograph or video]

 produced to You is an authentic [photograph or video] of You during Your employment with the

 Defendants,” etc. Judge Anderson also rejected Defendants’ argument that Plaintiff’s burden in

 answering eight simple questions about each exhibit was many times less than what Defendants’

 burden had been in searching out and producing the exhibits (all of which had been demanded by

 Plaintiff in discovery). Accordingly, Judge Anderson required Plaintiff to answer one question

 regarding each exhibit -- admitting or denying its authenticity – but refused to compel Plaintiff to

 respond to the other seven questions Defendants had posed with respect to each exhibit. See

 Hearing Transcript 7:8-12, May 17, 2019.1



 1
   In the meet-and-confer conference prior to Plaintiff’s filing of her motion for a protective order, Plaintiff’s counsel
 offered to stipulate to the authenticity of all the exhibits. As a result, Judge Anderson’s ruling did not actually give
 Defendants anything other than what Plaintiff had already offered. Remarkably, however -- continuing the games
 that Plaintiff’s counsel have played throughout the discovery process -- when it came time to answer Defendants’
 Requests for Admission in the wake of Judge Anderson’s ruling, Plaintiff refused to admit the authenticity of any of
 the exhibits (with the exception of one), disingenuously claiming as to each exhibit, “Plaintiff has made a reasonable
 inquiry and the information she knows or can readily obtain is insufficient to enable her to admit or deny the
 authenticity of this document.”

                                                            2
Case 1:18-cv-00211-TSE-JFA Document 197 Filed 05/31/19 Page 3 of 12 PageID# 2179



        Defendants accept, and do not challenge, this aspect of Judge Anderson’s ruling. However,

 Judge Anderson also swept within his ruling, with no analysis whatsoever, the additional 56

 requests for admission that did not relate to the photographic and video exhibits. Judge Anderson

 provided no independent reason for rejecting those requests. For purposes of this motion,

 Defendants have further culled those 56 requests down to 19. Defendants respectfully submit that

 these 19 requests for admission are relevant and material to the case, that the Magistrate Judge

 never made any finding to the contrary, and, as a result, that the Magistrate Judge’s decision to

 grant a protective order shielding Plaintiff from responding to these requests is contrary to law and

 should be set aside.

                                            ARGUMENT

        Under Rule 72(a), upon receiving a timely objection to a magistrate judge’s decision on “a

 pretrial matter not dispositive of a party’s claim or defense,” “[t]he district judge in the case must

 consider [those] objections and modify or set aside any part of the order that is clearly erroneous

 or is contrary to law.” Fed. R. Civ. P. 72(a). Defendants appeal Magistrate Judge Anderson’s

 May 17, 2019, order because Defendants’ requests for admission consist of 19 highly relevant

 requests for admission and Plaintiff’s burden of responding to said requests is minimal.

 Defendants are specifically appealing 19 of the 1,994 requests for admission that were never

 substantively addressed by Judge Anderson. These 19 requests for admission are plainly relevant,

 potentially dispositive questions relating each party’s claims and defenses. Defendants believe

 Judge Anderson’s exclusion of these requests was improper.

        Under Rule 36, “[a] party may serve on any other party a written request to admit, for

 purposes of the pending action only, the truth of any matters within the scope of Rule 26(b)(1)

 relating to: (A) facts, the application of law to fact, opinions about either; and (B) the genuineness



                                                   3
Case 1:18-cv-00211-TSE-JFA Document 197 Filed 05/31/19 Page 4 of 12 PageID# 2180



 of any described documents.” Fed. R. Civ. P. 36(a). There is no limit on the number of requests

 for admission a party may serve during discovery. See, e.g., U.S. Bank Natl. Assn. v. SFR

 Investments Pool 1, LLC, Civ No. 2:17-CV-01677, 2018 WL 2271222, at *1 (D. Nev. Feb. 5,

 2018) (“The Federal Rules of Civil Procedure . . . provide no explicit limit to the number of

 requests for admission that may be propounded.”); McKinney/Pearl Rest. Partners, L.P. v. Metro.

 Life Ins. Co., 322 F.R.D. 235, 245 (N.D. Tex. 2016) (“The Federal Rules do not set a limit on the

 number of requests for admission that a party may serve under Rule 36.”). However, “court[s]

 may, for good cause, issue an order to protect a party or person from annoyance, embarrassment,

 oppression, or undue burden or expense,” Fed. R. Civ. P. 26(c)(1), including an order limiting the

 number of requests for admission to which a party must respond. Fed. R. Civ. P. 26(b)(2)(A) (“By

 order or local rule, the court may also limit the number of requests under Rule 36.”).

        A party has a duty to exercise good faith in responding to requests for admission. Fed. R.

 Civ. P. 36(a)(4). Indeed, a party “must not object solely on the ground that the request presents a

 genuine issue for trial.” Fed. R. Civ. P. 36(a)(5). And, “[i]f a matter is not admitted, the answer

 must specifically deny it or state in detail why the answering party cannot truthfully admit or deny

 it.” Further, “[a] denial must fairly respond to the substance of the matter; and when good faith

 requires that a party qualify an answer or deny only a part of a matter, the answer must specify the

 part admitted and qualify or deny the rest.” Id.

            A.     Defendants’ 19 requests for admission consist of highly relevant requests
                   and the burden of responding to these request is minimal.
        Defendants served Plaintiff with 19 independent requests for admission that primarily seek

 admission of facts that had nothing to do with the photographs and videos produced by Defendants

 during discovery. Specifically, the 19 requests for admissions ask the Plaintiff to admit:




                                                    4
Case 1:18-cv-00211-TSE-JFA Document 197 Filed 05/31/19 Page 5 of 12 PageID# 2181



            1. Requests for Admission No. 1950. Admit that there were occasions, during the
               Defendants’ travels, when you were unsupervised by the Defendants, their
               agents, or their employees.

            2. Requests for Admission No. 1954. Admit that you interacted with ski
               instructors during your term of employment with the Defendants.

            3. Requests for Admission No. 1955. Admit that you interacted with waiters and
               waitresses during your terms of employment with the Defendants.

            4. Requests for Admission No. 1956. Admit that you interacted with hotel
               employees during your term of employment with the Defendants.

            5. Requests for Admission No. 1959. Admit that you interacted with medical
               professionals during your term of employment with the Defendants.

            6. Requests for Admission No. 1962. In your Second Amended Complaint you
               stated, “Ms. Tekle . . . was forbidden from interacting with people outside the
               residence.” Admit that statement is not truthful.

            7. Requests for Admission No. 1965. Admit that, while working for the
               Defendants, there was no physical impediment to you opening the front door of
               the Defendants’ home.

            8. Requests for Admission No. 1966. Admit that, while working for the
               Defendants, there was no physical impediment to you walking from the front
               door of the Defendants’ home to the street.

            9. Requests for Admission No. 1967. Admit that, while working for the
               Defendants, there was no physical impediment to you walking down the
               Defendants’ street to any place you wanted to go.

            10. Requests for Admission No. 1968. Admit that, when you attended church, there
                was no impediment to you notifying the priest, or any of the congregants, as to
                your situation with the Defendants.

            11. Requests for Admission No. 1970. You allege in your original Complaint that
                “Defendant Mrs. Al Saud told [Ms. Tekle] that she would be arrested and
                deported if she ran away.” Admit that this was information that was already
                known to you at the time Mrs. Al Saud allegedly made that statement to you.

            12. Requests for Admission No. 1976. You allege in your Second Amended
                Complaint that “Defendants knowingly obtained Ms. Tekle’s forced and coerced
                labor through a scheme, plan, pattern and practice of physical . . . abuse.” Admit
                that statement is untruthful.



                                               5
Case 1:18-cv-00211-TSE-JFA Document 197 Filed 05/31/19 Page 6 of 12 PageID# 2182



               13. Requests for Admission No. 1979. You allege in your Second Amended
                   Complaint that “Defendants kept Ms. Tekle in a condition of involuntary
                   servitude through physical . . . coercion.” Admit that statement is untruthful.

               14. Requests for Admission No. 1984. Admit that you never mentioned to any
                   medical caregiver at any point in time during or after your employment with the
                   Defendants that you suffered from chronic back pain.

               15. Requests for Admission No. 1985. Admit that you never consulted any
                   psychologist or psychiatrist about any psychological or emotional effects from
                   your employment with the Defendants until after you had retained an attorney to
                   assist you in bringing a lawsuit against the Defendants.

               16. Requests for Admission No. 1986. Admit that your relative Freweni resided in
                   Springfield, VA for the entire time that you worked for the Defendants.

               17. Requests for Admission No. 1990. Admit that you have had no face-to-face
                   contact with the Defendants since leaving their employment (apart from their
                   observation, by videoconference, of your deposition).

               18. Requests for Admission No. 1991. Admit that you have had no telephonic
                   contact with the Defendants since leaving their employment.

               19. Requests for Admission No. 1992. Admit that you have had no contact with the
                   Defendants, through any form of electronic media—texts, e-mails, social
                   media—since leaving their employment.

         These requests for admission are simple and direct so that they can be readily admitted or

 denied. They are very straightforward and Plaintiff could have responded to all of them without

 extensive research and in a reasonable period of time. These 19 requests for admission closely

 track Plaintiff’s allegations and address instances where Plaintiff has first-hand knowledge of the

 facts. They are also relevant to Defendants’ claims and defenses, and plainly do not involve a

 substantial burden. For example, the lack of a substantial burden is clearly demonstrated by

 Requests for Admission No. 1990. Admit that you have had no face-to-face contact with the

 Defendants since leaving their employment (apart from their observation, by videoconference, of

 your deposition); and Requests for Admission No. 1992. Admit that you have had no contact with




                                                 6
Case 1:18-cv-00211-TSE-JFA Document 197 Filed 05/31/19 Page 7 of 12 PageID# 2183



 the Defendants, through any form of electronic media—texts, e-mails, social media—since leaving

 their employment.

        When responding to requests for admission that do not involve a substantial burden, courts

 regularly deny requests from parties seeking relief from their discovery obligations. See, e.g.,

 Synthes (U.S.A.) v. Globus Med., Inc., CIV A 04-1235, 2006 WL 3486544, at *1 (E.D. Pa. Nov.

 29, 2006) (allowing 622 requests for admissions on the basis that “[t]he requests, which span 48

 pages, are simple and straightforward recitations of fact which can be readily admitted or denied,

 that they relate to the authenticity, possession, or use of 23 documents, and that they concern seven

 topics with which the defendants should be quite familiar.”); Booth Oil Site Admin. Grp. v. Safety-

 Kleen Corp., 194 F.R.D. 76, 79 (W.D.N.Y. 2000) (finding that “provided a request to admit is

 understandable and straightforward, calls for relevant information, and does not violate a

 recognized privilege, an objection to the request is improper and a mere statement that the

 responding party is unable to admit or deny, or lacks knowledge is insufficient”). Accordingly,

 Plaintiff should be compelled to respond to Defendants’ 19 requests for admission.

            B.       Defendants’ requests for admission are highly relevant, potentially
                     dispositive questions relating to Defendants’ counterclaim and defenses.
        The Fourth Circuit has specifically found that whether a plaintiff has the opportunity to

 walk to public places is relevant to resolving alleged human trafficking allegations. See Muchira

 v. Al-Rawaf et. al., 850 F.3d 605, 606, 622 (4th Cir. 2017) (upholding district court’s finding that

 insufficient evidence existed to demonstrate “that the Saudi family forced her to remain in their

 employ against her will, by means of physical or psychological coercion” in part due to plaintiff’s

 opportunity to walk to public places). In fact, the Fourth Circuit affirmed Judge Trenga’s decision

 granting summary judgment for the defendants in a nearly identical case, in part, because plaintiff

 had so many opportunities to walk to public places. Id. at 610 (noting that the Saudi family’s


                                                  7
Case 1:18-cv-00211-TSE-JFA Document 197 Filed 05/31/19 Page 8 of 12 PageID# 2184



 home “was located across the street from several public places, including a convenience store and

 a car wash. The Reston Zoo and several Christian churches were also within walking distance.”);

 id. at 621 (noting that plaintiff “had an unobstructed ability to walk away at any time, [from the

 Saudi family’s house] and to any number of close-by public places, including several Christian

 churches”) (emphasis added); id. at 624 (noting that plaintiff admitted “that she accompanied the

 Saudi family on numerous public outings without her passport.”) (emphasis added).

        Here, similar to the facts in Muchira, where the court focused on the plaintiff’s ability or

 opportunity to access public places in denying plaintiff’s claims, five of Defendants’ 19 requests

 for admission concern Plaintiff’s opportunity or access to a public place during her employment

 with Defendants:

            1. Requests for Admission No. 1950. Admit that, there were occasions, during the
               Defendants’ travels, when you were unsupervised by the Defendants, their agents,
               or their employees.

            2. Requests for Admission No. 1965. Admit that, while working for the Defendants,
               there was no physical impediment to you opening the front door of the Defendants’
               home.

            3. Requests for Admission No. 1966. Admit that, while working for the Defendants,
               there was no physical impediment to you walking from the front door of the
               Defendants’ home to the street.

            4. Requests for Admission No. 1967. Admit that, while working for the Defendants,
               there was no physical impediment to you walking down the Defendants’ street to
               any place you wanted to go.

            5. Requests for Admission No. 1968. Admit that, when you attended church, there
               was no impediment to you notifying the priest, or any of the congregants, as to your
               situation with the Defendants.

        These requests for admissions are therefore highly relevant as they relate to Plaintiff’s

 presence in a public place, or Plaintiff’s accessibility to a public place.




                                                    8
Case 1:18-cv-00211-TSE-JFA Document 197 Filed 05/31/19 Page 9 of 12 PageID# 2185



         As a further example of a highly relevant request for admission, Defendants requested in

 Requests for Admission No. 1979. You allege in your Second Amended Complaint that

 “Defendants kept Ms. Tekle in a condition of involuntary servitude through physical . . . coercion.

 Admit that statement is untruthful.” This request seeks facts related to whether an able-bodied,

 military trained,2 24-year-old women, who can speak and read the English language, had but chose

 to forego, many opportunities to get away from Defendants, is powerful evidence that she

 remained with Defendants voluntarily. Defendants ask Plaintiff “to admit . . . the truth of . . . facts”

 contained in Defendants’ 19 requests for admission. Plaintiff’s truthful answers to these requests

 could be dispositive of this case as illustrated by the Muchira decision.

             C.      Defendants’ Requests for Admission are proper.

         Defendants seek to narrow the issues contained in Plaintiff’s complaint by seeking requests

 for admission that concern very specific and relevant facts that could easily be admitted or denied.

 However, Plaintiff objects to Defendants requests for admission on the basis that “Defendants’

 requests address central facts that are the heart of this dispute and attempt to establish conclusions

 of law.” ECF 126 at 8. Plaintiff’s objections are without merit. Rule 36 provides that “[a] party

 must not object solely on the ground that the request presents a genuine issue for trial.” Fed. R.

 Civ. P. 36(a)(5).

         Moreover, Rule 36 contemplates requests for admission that ask a party to apply law to

 fact. See, e.g., Sommerville v. Dobson, Civ No. 4:10-CV-67, 2011 WL 9160525, at *3 (E.D. Va.

 Mar. 8, 2011) (“Rule 36 of the Federal Rules of Civil Procedure permits a party to serve any other



 2
   Dep. Tr. at 28:4-18 (“Q Were you in the military? A (In English) Yes. Q What was your job? A
 Training, military training. Q What did the military training consist of? A Yeah. The Training I
 mean comprised – it was a comprehensive military training. How to shoot, how to put on a target
 -- Q Okay. A -- and the rest of the training requirements. Q And were you in that training for the
 entire two years that you served your National Service? A (In English) Yes.”).
                                                    9
Case 1:18-cv-00211-TSE-JFA Document 197 Filed 05/31/19 Page 10 of 12 PageID# 2186



  party with a written request to admit certain factual matters or the application of law to fact.”);

  Wagner v. St. Paul Fire & Marine Ins. Co., 238 F.R.D. 418, 424 (N.D. W. Va. 2006) (“Defendants

  merely seek to have Plaintiffs agree that a legal premise applies to a certain factual situation. It is

  simply an “application of law to fact,” as Rule 36(a) contemplates. Resolution of the issue

  contained in the request could save all parties time and energy.”). In fact, case law makes clear

  that where, as here, a party issues a request for admission (1) requiring an application of law to the

  “specific facts” of the case; or (2) asking “case-specific questions,” that party’s requests for

  admission are unobjectionable. United States ex rel. Bibby v. Mortg. Inv’rs Corp., 323 F.R.D. 424,

  429 (N.D. Ga. 2017) (overruling objection to a request for admission where “[i]t resemble[d] less

  the abstract applications of law involved in Disability Rights Council or the ‘bare legal

  conclusions’ sought in McCrimmon and more the perfunctory, case-specific questions in Caruso,

  and Phan”). Defendants could not have given Plaintiff more perfunctory case-specific examples

  than the 19 requests for admission concerning statements and interactions that occurred during her

  employment with the Defendants.

         Lastly, Defendants have been required to respond to 164 requests for admissions

  propounded by Plaintiff, and Judge Anderson has not required Plaintiff to respond to a single

  request for admission from the Defendants. This seems unjust. Defendants are entitled to requests

  for admission on these relevant statements and interactions. Defendants’ requests are directly

  related to their defense and counterclaim, and are likewise proportional to the needs of the case.

  Therefore, Defendants’ requests for admission are clearly proper and Plaintiff should be compelled

  to respond.




                                                    10
Case 1:18-cv-00211-TSE-JFA Document 197 Filed 05/31/19 Page 11 of 12 PageID# 2187



                                              CONCLUSION

         Pursuant to the foregoing, Defendants respectfully request the Court set aside that portion

  of Judge Andersons’ May 17, 2019, order relieving Plaintiff of her obligation to respond to

  Defendants’ requests for admissions, and order Plaintiff to respond to Defendants’ 19 requests for

  admission.

  Dated: May 31, 2019                                 Respectfully submitted,

                                                      /s/ John L. Brownlee
                                                      John L. Brownlee (VSB# 37358)
                                                      Stuart G. Nash (pro hac vice)
                                                      David L. Haller (pro hac vice)
                                                      HOLLAND & KNIGHT LLP
                                                      1650 Tysons Boulevard, Suite 1700
                                                      Tysons, VA 22102
                                                      Telephone: 703.720.8600
                                                      Facsimile: 703.720.8610
                                                      Email: John.Brownlee@hklaw.com
                                                      Email: Stuart.Nash@hklaw.com
                                                      Email: David.Haller@hklaw.com

                                                      Counsel for Defendants Mohammad bin
                                                      Abdullah al Saud and Nouf bint Nayef
                                                      Abdul-Aziz al Saud




                                                 11
Case 1:18-cv-00211-TSE-JFA Document 197 Filed 05/31/19 Page 12 of 12 PageID# 2188



                                  CERTIFICATE OF SERVICE
          I certify that on this 31st day of May, 2019, a true copy of the foregoing was served via

  electronic case filing to:


  Nicholas Cooper Marritz                             Richard F. Levy
  Legal Aid Justice Center                            Jenner & Block LLP
  6066 Leesburg Pike, Suite 520                       1099 New York Avenue NW, Suite 900
  Falls Church, VA 22041                              Washington, DC 20001
  nicholas@justice4all.org                            rlevy@jenner.com

  Jonathan A. Langlinais                              Agnieszka M. Fryszman
  Jenner & Block LLP                                  Cohen Milstein Sellers & Toll PLLC
  1099 New York Avenue NW, Suite 900                  1100 New York Avenue NW, Fifth Floor
  Washington, DC 20001                                Washington, DC 20005
  jalanglinais@jenner.com                             afryszman@cohenmilstein.com


  Le’ake Fesseha                                      Martina Elizabeth Vandenberg
  Le’ake Fesseha Law Office                           The Human Trafficking Legal Center
  901 S. Highland Street, Suite 312                   1030 15th Street NW, Suite 1048
  Arlington, VA 22204                                 Washington, DC 20005
  leakef@hotmail.com                                  mvandenberg@htlegalcenter.org

  Sarah Linnell Bessell                               Andrew B. Cherry
  The Human Trafficking Legal Center                  Jenner & Block LLP
  1030 15th Street NW, Suite 1048                     1099 New York Avenue NW, Suite 900
  Washington, DC 20005                                Washington, DC 20001
  sbessell@htlegalcenter.org                          acherry@jenner.com


  Satenik Harutyunyan
  Jenner & Block LLP
  1099 New York Avenue NW, Suite 900
  Washington, DC 20001
  sharutyunyan@jenner.com

  Counsel for Plaintiff Simret Semere Tekle

                                                      /s/ John L. Brownlee
                                                      John L. Brownlee




                                                 12
